Citation Nr: 0022126	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January to May 1993.

The current appeal arose from an October 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO granted entitlement 
to an increased evaluation of 40 percent for herniated 
nucleus pulposus.



The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veteran's claim of 
entitlement to an evaluation in excess of 40 percent for his 
herniated nucleus pulposus is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his low back disability (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

However, the Board is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

A review of the claims file discloses that the veteran had an 
independent medical examination for VA compensation purposes 
in September 1998.  The examination report contains no 
acknowledgment that the claims file was made available for 
review by the examiner.  The examination report itself 
appears to contain a recitation of the veteran's subjectively 
provided medical history.

The fact that the September 1998 official independent 
examination for VA compensation purposes was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (1999) ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1Vet. App. 121, 124 (1991) 
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  

Additionally, the Board notes that the subject September 1998 
examination report in a very limited manner addresses 
functional loss due to pain, incoordination, weakened 
movement, etc.  In this regard the Board notes that the 
veteran's herniated nucleus pulposus is rated under 
Diagnostic Code 5293, for intervertebral disc syndrome, which 
according to the VA General Counsel, involves limitation of 
motion.  See VAOPGCPREC 36-97.  The Court has held that 
Diagnostic Codes addressing limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40, 
4.45, 4.59 (1999).  Johnson v. Brown, 9 Vet. App. 7 (1997), 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Additionally, the Board notes that the September 1998 
examination report disclosed the veteran was no longer able 
to continue his usual occupation as a gymnastic coach.  In 
his notice of disagreement the veteran reported that he was 
no longer able to secure and follow a gainful occupation due 
to his service-connected low back disability.  He reiterated 
this claim on his substantive appeal.  



The RO has not addressed the issue of entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU), an inextricably 
intertwined issue, as the veteran has alleged that his 
service-connected low back disability has rendered him unable 
to work.  There exists the possibility that the veteran may 
have been awarded disability benefits by the Social Security 
Administration (SSA) since he felt he could no longer work 
due to his service-connected low back disability in 1998.  

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board will not decide the issue prepared and 
certified for appellate review pending a remand of the case 
to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he provide the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may have additional 
records referable to treatment of his 
herniated nucleus pulposus.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  


Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

2.  The RO should provide the veteran an 
Application for Increased Compensation 
based on Unemployability (VA Form 21-
8940) for completion and return.

3.  If it is determined that the veteran 
is in receipt of SSA benefits, the RO 
should obtain from that agency the 
records pertinent to his claim as well as 
the records relied upon concerning that 
claim.  If records pertaining to such 
claim and medical evidence utilized in 
processing such claim are not available, 
that fact should be entered in the claims 
file.

4.  The RO should arrange for VA 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and a neurologist or other appropriate 
specialists for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected herniated nucleus pulposus, and 
whether such disability has rendered him 
unable to work.  

The claims file, the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59, and 
separate copies of this remand must be 
made available to each examiner prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected herniated nucleus pulposus in 
light of 38 C.F.R. §§ 4.40 ,4.45, 4.59.  
It is requested that the examiners 
provide explicit responses to the 
following questions:

(a) Does the service connected low 
back disability involve only the 
joint structure, or does it also 
involve the muscles and nerves?
(b) Does the service-connected low 
back disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability 
of the veteran to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiners 
must so indicate.
(c) With respect to subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected low back disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
low back disability, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected low back disability.



(d) The examiners are also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected disability, and if 
such overlap exists, the degree to 
which the nonservice-connected 
problem creates functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected low back disability.  If 
the functional impairment created by 
the nonservice-connected problem 
cannot be dissociated, the examiners 
should so indicate.

The examiners must be requested to 
express opinions as to whether the 
service-connected herniated nucleus 
pulposus has rendered the veteran unable 
to perform any kind of substantially 
gainful employment, in other words, 
rendered him unemployable for VA 
compensation purposes.  Any opinions 
expressed by the examiners must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).


6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for herniated 
nucleus pulposus, and adjudicate the 
issue of entitlement to a TDIU.  In so 
doing, the RO should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59 (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran should be advised that failure to report 
for any scheduled VA examination(s) may result in a denial of 
his claim, 38 C.F.R. § 3.655 (1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


